Mr. Justice G-ridley delivered the opinion of the court. 2. Automobiles and garages, § 1*—when evidence sufficient to sustain conviction for excessive speed. On information charging defendant with driving a motor vehicle in excess of fifteen miles per hour in violation of section 10 of the Motor Vehicle Law, J. & A. 1f 10010, held that the question whether the defendant violated the statute was for the jury, and that a finding of guilty was sustained by the evidence, it appearing from the testimony of witnesses on behalf of the People that the defendant was driving at a rate of from twenty-nine to thirty-five miles per hour on a boulevard in the residence portion of the city and defendant’s evidence showing that he was driving in excess of fifteen miles per hour but that his speed was slackened at street intersections and that his automobile was in good condition so that the machine could be stopped at any time within from fifteen to twenty feet. 3. Municipal Court of Chicago, § 17*—oral instructions. Under section 37 of the Municipal Court Act, J. & A. If 3349, the court may within its discretion instruct the jury orally. 4. Municipal Court of Chicago, § 28*—necessity of exception to specific portion of oral instruction. Objection that certain portions of an oral charge to the jury cannot be considered where the bill of exceptions does not show an exception to any specific portion thereof. 5. Municipal Court of Chicago, § 17*—when court may refuse to give written instructions. The Municipal Court may refuse to give to the jury written requested instructions where it has determined to charge the jury orally.